CONCURRING OPINION BY
CLELAND, J.:
¶ 1 I agree with the Majority’s reversal of the trial court order denying reinstatement of Appellant’s case. The Majority has made a thoughtful analysis of the applicable rules, nevertheless I disagree with the Majority’s reading of the mailing requirements of Pa.R.C.P. 440. Therefore, I concur in the result and write separately.
*995¶ 2 The provisions of Pa.R.C.P. 230.2(b)(2) require that a notice of proposed termination of a case for inactivity “shall be served by mail pursuant to Rule 440.” To comply with Rule 440, service of legal papers other than original process shall be made:
(i) by handing or mailing a copy to or leaving a copy for each party at the address of the party’s attorney of record endorsed on an appearance or prior pleading of the party, or at such other address as a party may agree, or
(ii) by transmitting a copy by facsimile to the party’s attorney of record as provided by subdivision (d).
Pa.R.C.P. 440(a)(1). The note following subsection (i) provides “[sjuch other address as a party may agree might include a mailbox in the prothonotary’s office or an e-mail address.” Nowhere in Rule 440 is there a mandate that service by mail be effected solely through mail deposited with the United States Postal System, as illustrated by the options afforded for “mailing” by delivery to a courthouse mailbox or an e-mail address or by facsimile transmission.
¶ 3 I believe the notice of proposed termination for inactivity delivered to Appellant’s counsel’s courthouse mailbox satisfies the requirements of Rule 230.2 and Rule 440, especially in light of counsel’s express authorization to the prothonotary to serve court notices and orders through his courthouse mailbox.
¶ 4 However, Rule 230.2 governs more than the giving of notice of proposed termination. Rule 230.2 also provides the mechanism for entering the order terminating the case with prejudice for failure to prosecute. Pa.R.C.P. 230.2(c). Notice of entry of the order must be given in accordance with Pa.R.C.P. 236 with a notation on the docket reflecting the notice was given. Here, the docket does not reflect “the giving of notice” itself, as mandated by Rule 236(b). Therefore, I concur in the result to reverse the order of the trial court and remand for further proceedings